Case 0:19-cv-61787-RKA Document 39 Entered on FLSD Docket 01/28/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

     JAMES EVERETT SHELTON and                          Case No. 19-cv-61787-RKA
     GEORGE MOORE, individually and on
     behalf of all others similarly situated,

                       Plaintiffs,                      CLASS ACTION

                           v.

    SECURITY SYSTEMS, INC. D/B/A SAFE
    HOME SECURITY, a Connecticut company,
    SAFEGUARD SECURITY &
    SURVEILLANCE INC., a Connecticut
    company, and FIVE DIAMOND SECURITY,
    LLC, a Florida company,

                       Defendants.


                          NOTICE OF SCHEDULING MEDIATION

         Pursuant to the Court’s Scheduling Order (D.E. 35), the parties have agreed to mediate this

  case with Jeffrey Grubman on September 16, 2020 starting at 9:00 a.m. at JAMS, 600 Brickell

  Avenue, Suite 2600, Miami, FL 33131. A proposed order is attached hereto.



         Dated: January 28, 2020                /s/ Avi R. Kaufman
                                                Avi R. Kaufman (Florida Bar no. 84382)
                                                Rachel E. Kaufman (Florida Bar no. 87406)
                                                KAUFMAN P.A.
                                                400 NW 26th Street
                                                Miami, Florida 33127
                                                Telephone: (305) 469-5881
                                                Email: kaufman@kaufmanpa.com
                                                        rachel@kaufmanpa.com
                                                Counsel for Plaintiffs James Everett Shelton and
                                                George Moore and all others similarly situated
